Case: 12-12984     Date Filed: 08/29/2013   Page: 1 of 23


                                                                          [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-12984
                           ________________________

                      D.C. Docket No. 1:10-cv-24549-KMW



TEMPLE B’NAI ZION, INC.,
a Florida not-for-profit corporation,

                         Plaintiff - Appellant,

versus

CITY OF SUNNY ISLES BEACH, FLORIDA,
a Florida municipality,
NORMAN EDELCUP,
individually,

                         Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (August 29, 2013)
               Case: 12-12984       Date Filed: 08/29/2013      Page: 2 of 23


Before TJOFLAT and WILSON Circuit Judges, and COOGLER, * District Judge.

WILSON, Circuit Judge:

       Under the doctrine known as ripeness, we must determine that a given issue

is sufficiently developed (i.e., ripe) for judicial intervention before we will exercise

jurisdiction over it. This appeal presents the question whether an Orthodox Jewish

synagogue’s statutory and constitutional challenges to its designation as a historic

landmark by a municipality are ripe for adjudication. We begin with the

background facts necessary to our discussion.

                                              I.

       Temple B’Nai Zion (Temple) is a Sephardic Jewish religious organization

that operates an Orthodox Jewish synagogue in the City of Sunny Isles Beach,

Florida (“Sunny Isles Beach” or “City”). The Temple purchased the land on which

it is currently situated from the Sunny Isles Epiphany Lutheran Church in 1977.

Because the building had previously housed a Christian church, the Temple made

certain modifications to minimize Christian symbols on the property, including

removing many of the stained-glass windows and attempting to conceal the cross-

shaped design of the main sanctuary. The Temple then began operating as a

Conservative Judaic house of worship, and by 1986 the congregation had grown to

some 400 families.

       *
       Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
                                               2
              Case: 12-12984     Date Filed: 08/29/2013    Page: 3 of 23


      Over the years that followed, however, the Temple’s membership

languished, and by the early 2000s only about 100 members remained in the

congregation. According to the Temple’s complaint, the present saga began in

2004, when the Temple sought out Rabbi Aaron Lankry for assistance in

increasing the membership of the congregation and in raising funds for the

Temple’s operations. Soon thereafter Rabbi Lankry began to align the Temple’s

religious beliefs with the Orthodox form of Judaism. Orthodox Judaism is a

formulation of the religion that adheres to a rather strict interpretation and

application of Talmudic law. In Orthodox synagogues, for example, men and

women must be seated in separate sections, and the alignment of the synagogue

must be such that the congregation faces east—toward Jerusalem—during prayers.

Prior to the switch, the Temple had practiced Conservative Judaism, a modern

approach to the religion that seeks to conserve traditional elements of the faith but

nonetheless permits for some degree of modernization and rabbinical development.

According to the Temple, the move from Conservative Judaism to Orthodox

Judaism—a more stringent brand of the faith—angered some congregants,

including Norman Edelcup, the current mayor of Sunny Isles Beach.

      Earlier in 2004, Mayor Edelcup, while still a member of the Temple’s

congregation, conceived the idea of the City hosting a reunion for Sunny Isles

Beach’s approximately 300 Holocaust survivors. The event, which was held in the

                                           3
              Case: 12-12984    Date Filed: 08/29/2013    Page: 4 of 23


Temple’s social hall on March 28, 2004, was attended by roughly 200 of the

survivors.

      Later that same year, after the Temple became Orthodox and Mayor Edelcup

left the congregation, the Temple resolved to bring certain elements of its physical

plant into alignment with its Orthodox religious precepts. Specifically, the Temple

sought to rectify four issues that did not conform with its Orthodox beliefs: (1) the

seating area of the sanctuary was facing west; (2) the floor plan was in the shape of

a crucifix (from the building’s time as a Lutheran church); (3) the seating area for

the main sanctuary lacked separate sections for men and women; and (4) the

building was shaped like a triangle to symbolize the Holy Trinity of the Christian

faith. Because reconfiguring the building to address these issues would be

difficult, the Temple decided to demolish the building and to reconstruct it in

accordance with Orthodox religious precepts. To that end, in 2006 the Temple

hired an architect to develop plans for a larger, Orthodox house of worship.

      The City was not supportive of the Temple’s expansion plans, and in the

period that followed Rabbi Lankry met with Mayor Edelcup on several occasions

to work out the differences. The meetings went badly. At one point, Mayor

Edelcup allegedly referred to the Sephardic Jewish community as a “bunch of




                                          4
               Case: 12-12984      Date Filed: 08/29/2013     Page: 5 of 23


pigs.” 1 When Rabbi Lankry inquired as to whether he could quote the mayor as to

his pejorative comment, Mayor Edelcup responded, “I don’t care what the

[expletive] you do.” The animosity between the parties now proceeded at full

bore: when the Temple rebuffed the City’s attempt to purchase the property on

which the Temple was situated (the Temple is apparently located adjacent to city

hall), Mayor Edelcup directed the City’s code enforcement officers to inspect the

Temple, and between September 2007 and February 2009, the Temple received 12

separate code violation notices from City officials.

       In March 2006, the City’s Historic Preservation Board (Preservation Board)

met to consider certain properties for possible designation as historic sites. At that

time, no site had ever been designated historic, despite the City’s storied and

socially significant past. Sunny Isles Beach was originally developed as a tourist

resort in the 1920s, and expanded slowly until the 1940s, when it enjoyed rapid

growth in tourism. The City’s first four-story hotel, the Golden Strand, was built

in 1946. Then, in 1949, the nation’s first two-story “motor hotel,” or motel, known

as the Ocean Palm, was built in Sunny Isles Beach. A stretch of land known as

“Motel Row” soon sprung up in the City, and before long there were countless

motels in the bustling vacation community. Celebrities visited Sunny Isles Beach,


       1
        According to the complaint, Rabbi Lankry is a Sephardic Jew, and Mayor Edelcup has a
“personal vendetta against Rabbi Lankry and the Temple’s Orthodox Jewish Sephardic
membership.”
                                             5
               Case: 12-12984   Date Filed: 08/29/2013   Page: 6 of 23


too. The Golden Strand, which still exists today, hosted visitors including Grace

Kelly, Burt Lancaster, Mike Todd, and Gary Cooper, as well as members of the

Dupont, Vanderbilt, and Guggenheim families. To this day, a plaque in the Sunny

Isles Beach Government Center notes that the last Florida residence of the

legendary slugger Babe Ruth was at the Golden Strand Hotel, and certain

illustrious musical acts such as The Beatles, Ike and Tina Turner, Ray Charles, and

Frankie Vallie and the Four Seasons basked in the sun along Motel Row during

this period.

      The Preservation Board considered five properties for potential historic

designation at its March 2006 meeting: (1) the Ocean Palm Motel (built in 1949),

(2) the Golden Strand Hotel (built in 1946), (3) the Sahara Motel (built in 1953),

(4) St. Mary Magdalen Catholic Church (built in 1961), and (5) the Temple (built

in 1964). After hearing comments from interested parties, the Preservation Board

declined to designate any of the sites as historic. The Preservation Board again

considered the Temple for possible designation in 2008, but again decided against

taking any action.

      In 2009, another Orthodox Jewish congregation in Miami Beach, Beit

Rambam, inquired with the Temple whether it might use some of the Temple’s

space for religious services. The Temple agreed, and entered into a lease

agreement that permits Beit Rambam to use the main sanctuary, with the two

                                         6
                Case: 12-12984       Date Filed: 08/29/2013        Page: 7 of 23


congregations jointly sharing the other areas of the property. Because the

combined congregations enjoyed larger membership and their arrangement

increased the overall usage of the property, the Temple revisited its 2006 plans to

demolish the building and construct a larger one in its stead. The Temple therefore

applied for two building permits so that it could begin its planned construction.

Both were denied.

       The Temple alleges that in response to its renewed interest in expansion, the

City redoubled its efforts to designate the Temple a historic site. The City retained

Ellen Uguccioni, a historic preservation officer with the City of Miami, to serve as

a consultant for purposes of investigating whether the Temple met the criteria for

historic designation enumerated in Section 171-5 of the City’s Code of Ordinances

and, if so, to prepare a formal report in favor of designation.2 Uguccioni’s hiring


       2
        Section 171-5, titled “Standards for designation of archaeological and historic
landmarks,” provides:

       Properties may be designated as archaeological sites only if they have
       significance in the archaeological heritage of the area, state, or nation; and meet
       one or more of the following criteria:

               A. Are associated in a significant way with the life of a person important
       in the past; or
               B. Are the site of an historic event with significant effect upon the
       community, City, state, or nation; or
               C. Exemplify the historical, cultural, political, economic, or social trends
       of the community; or
               D. Have yielded, or are likely to yield, information important in
       prehistory or history; or
               E. Contain any subsurface remains of historical or archaeological
       importance or any unusual ground formations of archaeological significance; or
                                                 7
              Case: 12-12984      Date Filed: 08/29/2013     Page: 8 of 23


was the first time the City had ever retained a professional consultant to evaluate

the historical significance of a landmark candidate.

      In January 2010, Uguccioni submitted a Historic Landmark Designation

Report to the Preservation Board recommending that the Temple be designated a

landmark. According to Uguccioni’s report, the 2004 gathering of 200 Holocaust

survivors at the Temple qualified the Temple as a historic site because it rendered

the Temple “the site of an historic event with significant effect upon the

community, City, state, or nation.” Sunny Isles Beach, Fla., Code of Ordinances

§ 171-5(B). The Preservation Board met in March 2010, approved Uguccioni’s

report, and set a June hearing to consider the Temple’s designation as a historic

site. The Temple applied for yet another demolition permit in April 2010, which

the City again refused. Further, the City Commission enacted a resolution in May

that declared a temporary moratorium on the acceptance and processing of all

applications for demolition of non-residential structures pending the City’s study

of potential additions to the City’s register of historic sites. At that time, the City

had yet to designate any site as historic, and according to the complaint the Temple

was the only site then under consideration for such designation.




             F. Are designated in the City of Sunny Isles Beach Comprehensive
      Plan/or Florida Master Site File.
                                            8
                Case: 12-12984        Date Filed: 08/29/2013       Page: 9 of 23


       On June 22, 2010, the Preservation Board held a hearing to consider the

designation of the Temple as a historic site. The Temple offered witnesses against

the proposed designation, but based in part upon the gathering of Holocaust

survivors, in addition to the Temple’s purported “exemplif[ication] [of] the

historical, cultural, political, economic, or social trends of the community,” id.

§ 171-5(C), the Preservation Board voted 4 to 1 to designate the main sanctuary,

portico, and memorial tower of the Temple a historic site and passed Resolution

No. 2010-13 to that effect.3 Resolution No. 2010-13, which took immediate effect,

requires that the Temple “preserve the [landmarked] portions of the Temple B’Nai

Zion from modification in its exterior appearance, including alteration and/or

demolition,” and declares that “no building permits shall be issued to alter and/or

demolish the aforementioned portions of Temple B’Nai Zion.”

       The Sunny Isles Beach Code of Ordinances provides that “[a]ny aggrieved

party may appeal any decision of the [Preservation] Board to the City

Commission” within 14 days of the designation of a given property as a historic

site. Id. § 171-4(D)(1). “The decision of the City Commission [on appeal] shall

constitute final administrative review, and no petition for rehearing or

reconsideration shall be considered by the City.” Id. § 171-4(D)(2). In

       3
          Uguccioni, the historical consultant, had found in her report that the sanctuary, portico,
and tower had historical value, but that the social hall (where the Holocaust gathering actually
took place) and connector building lacked sufficient historical value to be protected as part of the
historic site.
                                                 9
             Case: 12-12984    Date Filed: 08/29/2013   Page: 10 of 23


conformance with that procedure, the Temple timely appealed the designation. At

a public hearing held before the full City Commission on September 2, 2010, the

same witnesses who had appeared before the Preservation Board appeared again

and provided essentially the same testimony. Because the hearing was public,

citizens were permitted to take the lectern and offer comments during the

proceeding; many took the opportunity to complain about the operation of the

Temple, accusing Rabbi Lankry and the Temple of removing memorial plaques

from the walls, failing to light candles for deceased congregants, denying access to

former congregants, and absconding with the Temple’s Torahs. The City

Commissioners—three out of five of whom were members of the Temple

congregation before it became Orthodox—also offered public comments before

voting on the designation. Commissioner Gerry Goodman, who had previously sat

on the Temple’s board of directors, for example, questioned Rabbi Lankry at

length about why the Temple seemed to be closed to the public on certain days.

Commissioner Goodman had purchased a memorial plaque for a loved one at the

Temple some years earlier but had been unable to view the plaque when he

attempted to do so. Goodman then began to ask Rabbi Lankry whether the Temple

was being leased out, but Mayor Edelcup interjected, admonishing Goodman to

“[f]ocus on the issues.” Before closing his remarks, Goodman asked Rabbi Lankry

whether Lankry had called him an anti-Semite in the local newspaper.

                                         10
             Case: 12-12984      Date Filed: 08/29/2013     Page: 11 of 23


      Following Commissioner Goodman’s statement, Commissioner George

“Bud” Scholl made the following statement for the record:

             Okay. All I can say is wow. There is going to be some irony in
      my comments, because first of all, I’m the only non-Jew on the
      Commission, I live in the only historic house in Sunny Isles Beach,
      and I was the chairman of the Historic [Preservation] Board for a
      number of years, as was my wife, before I became Commissioner. . . .
      I think a lot of us are missing the point. The fact is from my
      perspective the point is [sic] property rights. . . . [W]hether we like the
      rabbi or don’t like the rabbi, whether we like the owner of the
      property or don’t like the owner of the property, it’s really not the
      issue. Okay? The issue is if we are going to burden somebody’s
      property rights . . . . In this case I really believe that if we are going to
      burden somebody’s property rights, and this Commission is going to
      make a ruling here, and it’s going to set a precedent, and you have
      heard me say sometimes we are judge and jury up here, and I think we
      need to be very careful when we are doing that and really look at the
      core issue.

             You know, emotions ran high here tonight. I think it’s very
      interesting and very impressive, but it’s not the core issue in my mind.
      The core issue is are we going to burden somebody’s property rights
      and take something away from them over some arguments that I think
      are a little flimsy personally.

             I don’t really buy into the veracity of these arguments. . . . We
      have to discount our perspective toward the actual property and look
      at the fact that we are going to take away somebody’s property rights,
      whether it’s a temple, a single-family home, a rich condominium
      developer. I don’t care. Those things need to be protected, and I
      think we have to hold them, you know, at a very, very high standard if
      we are going to burden them.

      Despite Commissioner Scholl’s comments, the City Commission voted 4 to

1 a few minutes later to designate the Temple as a historic site and enacted

Resolution No. 2010-1597, which affirmed the Preservation Board’s June decision
                                           11
             Case: 12-12984     Date Filed: 08/29/2013   Page: 12 of 23


declaring the Temple to be the City’s first historic landmark. Commissioner Scholl

was the lone dissenting vote. The Resolution provides, in pertinent part:

      In affirming the decision of the Board to designate the Temple as a
      historic site, the City Commission invites the Temple to submit plans
      for expansion that are consistent with the City Code and consistent
      with the designation of the Temple as a historic site. The City
      Commission expresses its belief that if the structural integrity of the
      items designated as historic are kept intact, the City Commission will
      not object to expansion plans that maintain the structural integrity of
      the historic items.

      Following its official designation as historic, the Temple did not seek review

of the merits of the City’s decision via the Florida state-court procedure of

common law certiorari. Instead, the Temple filed this lawsuit against the City and

Norman Edelcup, alleging that the City’s designation of its property as a historic

landmark violated the Religious Land Use and Institutionalized Persons Act

(RLUIPA), 42 U.S.C. §§ 2000cc to 2000cc–5; the Florida Religious Freedom

Restoration Act of 1998 (FRFRA), Fla. Stat. §§ 761.01–.05; the Free Exercise

Clause of the Florida Constitution; and the Equal Protection, Free Exercise, and

Substantive Due Process Clauses of the United States Constitution by operation of

42 U.S.C. § 1983. In addition, the Temple sought a declaratory judgment that

Code Section 171-5, the City Ordinance setting forth the standards for declaring

historic landmarks in Sunny Isles Beach, is void for vagueness on its face.

      The district court dismissed the Temple’s complaint without prejudice after

finding that the action was not yet ripe for review. In reaching that conclusion, the
                                          12
             Case: 12-12984     Date Filed: 08/29/2013   Page: 13 of 23


court relied upon the finality principles normally applied in takings cases, pursuant

to which challenges to land use regulations “[are] not ripe until the government

entity charged with implementing the regulations has reached a final decision

regarding the application of the regulations to the property at issue.” Williamson

Cnty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172,

186, 105 S. Ct. 3108, 3116 (1985). The district court reasoned that because the

Temple’s chief complaint was its inability to expand due to the historical

designation, the Temple needed to submit building plans and request a waiver or

variance from the City before its constitutional, RLUIPA, and FRFRA claims

would become ripe for adjudication. Finally, the district court dismissed the

Temple’s facial challenge to Section 171-5 of the City Code based upon

“prudential considerations of ripeness,” which we take to mean that the district

court dismissed the facial challenge so that it could be brought contemporaneously

with the Temple’s as-applied claims when, and if, those claims ever became ripe.

The Temple appealed.

                                         II.

      Born from both Article III and prudential concerns, “[r]ipeness is a

justiciability doctrine designed ‘to prevent the courts, through avoidance of

premature adjudication, from entangling themselves in abstract disagreements over

administrative policies.’” Nat’l Park Hospitality Ass’n v. Dep’t of Interior, 538

                                         13
             Case: 12-12984     Date Filed: 08/29/2013    Page: 14 of 23


U.S. 803, 807, 123 S. Ct. 2026, 2030 (2003) (quoting Abbott Labs. v. Gardner, 387

U.S. 136, 148, 87 S. Ct. 1507, 1515 (1967), abrogated on other grounds by

Califano v. Sanders, 430 U.S. 99, 97 S. Ct. 980 (1977)). The doctrine serves the

additional purpose of “shield[ing] agencies from judicial interaction ‘until an

administrative decision has been formalized and its effects felt in a concrete way

by the challenging parties.’” Konikov v. Orange County, 410 F.3d 1317, 1322

(11th Cir. 2005) (per curiam) (quoting Abbott Labs., 387 U.S. at 148–49, 87 S. Ct.

at 1515). Put another way, “[h]aste makes waste, and the premature adjudication

of legal questions compels courts to resolve matters, even constitutional matters,

that may with time be satisfactorily resolved at the local level, and that may turn

out differently in different settings.” Miles Christi Religious Order v. Township of

Northville, 629 F.3d 533, 537 (6th Cir. 2010) (citations and internal quotation

marks omitted).

      The ripeness of a claim is a legal question that we review de novo. Harris v.

Mexican Specialty Foods, Inc., 564 F.3d 1301, 1308 (11th Cir. 2009). “In deciding

whether a claim is ripe for adjudication or review, we look primarily at two

considerations: 1) the fitness of the issues for judicial decision, and 2) the hardship

to the parties of withholding court consideration.” Midrash Sephardi, Inc. v. Town

of Surfside, 366 F.3d 1214, 1224 (11th Cir. 2004). In addition, the unique demand

for a concrete factual context in certain land use disputes has led “[m]any of our

                                          14
             Case: 12-12984      Date Filed: 08/29/2013    Page: 15 of 23


sister circuits” to apply Williamson County’s final decision requirement to certain

RLUIPA claims challenging the application of land use regulations to a given

property. Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 977

(9th Cir. 2011), cert. denied, 133 S. Ct. 423 (2012); see Miles Christi Religious

Order, 629 F.3d at 537–38; Grace Cmty. Church v. Lenox Township, 544 F.3d

609, 617–18 (6th Cir. 2008); Murphy v. New Milford Zoning Comm’n, 402 F.3d

342, 351 (2d Cir. 2005) (applying Williamson County after making a two-part

preliminary inquiry); see also Congregation Anshei Roosevelt v. Planning &

Zoning Bd., 338 F. App’x 214, 219 (3d Cir. 2009) (affirming dismissal of RLUIPA

claim as unripe based upon Williamson County). Williamson County provides that

a landowner must “obtain[] a final decision regarding the application of the zoning

ordinance . . . to its property” before his or her claim ripens into one justiciable in

federal court. 473 U.S. at 186, 105 S. Ct. at 3116; see Guatay, 670 F.3d at 979

(explaining that a final decision can be obtained by filing “a variance application, a

special use permit application, or . . . a single appeal of a denied permit”). In

addition to RLUIPA claims, many courts have likewise applied Williamson

County’s finality principles to related constitutional and statutory challenges to the

application of local land use regulations, including substantive due process, equal

protection, and First Amendment claims. See, e.g., Guatay, 670 F.3d at 979;

Murphy, 402 F.3d at 350 (“[W]e do not believe it necessary to distinguish the

                                           15
             Case: 12-12984      Date Filed: 08/29/2013    Page: 16 of 23


RLUIPA claim from the First Amendment Free Exercise claim when it comes to

our ripeness inquiry.”).

      Although we agree that “[t]he Williamson County ripeness test is a fact-

sensitive inquiry that may, when circumstances warrant, be applicable to various

types of land use challenges,” Murphy, 402 F.3d at 350, we think it an

inappropriate tool for the specific facts presented here. See Roman Catholic

Bishop of Springfield v. City of Springfield, — F.3d —, No. 11-1117, 2013 WL

3782025, at *8 (1st Cir. July 22, 2013) (“While constitutional challenges to land

use regulations may implicate Williamson County’s ripeness doctrine in some

cases, we find no such necessary implication here.”); Dougherty v. Town of N.

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 90 (2d Cir. 2002) (declining to

apply Williamson County to First Amendment retaliation claim, in part because the

plaintiff “suffered an injury at the moment the defendants revoked his permit, and

[the plaintiff’s] pursuit of a further administrative decision would do nothing to

further define his injury”). In our view, where, as here, the plaintiff alleges that the

mere act of designating his or her property historic was motivated by

discriminatory animus, Williamson County is inappropriate because the injury is

complete upon the municipality’s initial act, and staying our hand would do

nothing but perpetuate the plaintiff’s alleged injury. In such cases, we think




                                          16
               Case: 12-12984        Date Filed: 08/29/2013       Page: 17 of 23


traditional notions of ripeness provide the appropriate mode of analysis, and so we

apply them here.

                                               III.

       As explained earlier, under traditional principles of ripeness, “we inquire

into 1) whether the issues are fit for judicial decision and 2) the hardship to the

parties of withholding court consideration.” Konikov, 410 F.3d at 1322. In the

First Amendment context, our ripeness review is at its most charitable, and should

any significant doubt prevail, we will resolve it in favor of justiciability. See

Harrell v. Fla. Bar, 608 F.3d 1241, 1258 (11th Cir. 2010); Beaulieu v. City of

Alabaster, 454 F.3d 1219, 1227 (11th Cir. 2006) (“Because this case involves an

alleged violation of the First Amendment, our review of this suit’s ripeness is at its

most permissive.”). Although the district court characterized the Temple’s

complaint as primarily concerning its inability to expand because of the historic

designation, a close reading of the complaint reveals that the Temple’s challenge is

better characterized as alleging that the mere enactment of the resolution declaring

it to be a historic landmark violates RLUIPA, FRFRA, and the Constitution. 4 In


       4
         The Temple brings claims implicating RLUIPA’s three main provisions: (1) the
substantial burden provision, (2) the equal terms provision, and (3) the nondiscrimination
provision. See 42 U.S.C. § 2000cc. Under the substantial burden provision, “state action
substantially burdening religious exercise must be justified as the least restrictive means of
furthering a compelling governmental interest.” Midrash Sephardi, 366 F.3d at 1225 (internal
quotation marks omitted); see § 2000cc(a)(1) (setting forth RLUIPA’s substantial burden
provision). The equal terms provision, for its part, prohibits any government from “impos[ing]
or implement[ing] a land use regulation in a manner that treats a religious assembly or institution
                                                17
               Case: 12-12984       Date Filed: 08/29/2013       Page: 18 of 23


other words, the Temple alleges an injury stemming from the City’s initial act of

designating it to be a historic site, not from the application of any land use

regulation to its property.

       It is readily apparent under traditional notions of ripeness that, on the issue

of whether the City designated the Temple to be a historic site for discriminatory

reasons, the record is sufficiently developed so as to render that issue fit for

judicial resolution. The Temple challenges the mere fact that it has been

designated historic—so framed, that issue became as ripe as it will ever be the

moment the Temple was initially designated a landmark. No further factual

development is necessary.

       The First Circuit’s recent decision in Roman Catholic Bishop, a case bearing

facts similar to those of the present case, fortifies our view. In that case, the

Roman Catholic Bishop of Springfield (Bishop) brought RLUIPA and

constitutional claims against the City of Springfield (Springfield) challenging the

“enforcement of a City ordinance that created a single-parcel historic district

encompassing a church owned by [the Bishop].” 2013 WL 3782025, at *1. The



on less than equal terms with a nonreligious assembly or institution.” § 2000cc(b)(1). Finally,
the nondiscrimination clause forbids the “impos[ition] or implement[ation] [of] a land use
regulation that discriminates against any assembly or institution on the basis of religion or
religious denomination.” Id. § 2000cc(b)(2). Because the language of FRFRA is largely
identical to that of RLUIPA’s substantial burden provision, the ripeness analysis under each
statute is the same. See Fla. Stat. 761.03.

                                               18
             Case: 12-12984     Date Filed: 08/29/2013   Page: 19 of 23


court first held that “those of [the Bishop’s] claims which depend on the potential

consequences of compliance with the ordinance are not ripe for adjudication,

because [the Bishop] has not yet devised [his] plans for the church nor submitted

any application to the [Springfield Historical Commission].” Id. However, insofar

as the Bishop’s complaint could be read to allege “that the mere existence of the

Ordinance create[d] a ripe controversy, [the court] f[ound] that [the Bishop’s]

claims [we]re ripe.” Id. at *9. The court reasoned that because the challenges to

the mere enactment of the landmarking resolution “rest[ed] solely on the existence

of the Ordinance, no further factual development [was] necessary, and the

Ordinance’s existence . . . confront[ed] [the Bishop] with a direct and immediate

dilemma.” Id. (internal quotation marks omitted).

      We likewise conclude that the Temple’s RLUIPA, FRFRA, and

constitutional attacks on the mere fact of its designation as a historic landmark

satisfy the fitness and hardship requirements of our traditional ripeness

jurisprudence, and that the Temple’s claims in this regard are therefore ripe for

judicial review. See id.; see also Eide v. Sarasota County, 908 F.2d 716, 726 (11th

Cir. 1990) (“[I]f a landowner’s initial application for commercial zoning had been

rejected . . . simply because the landowner was a redhead, the landowner’s

arbitrary and capricious due process claim challenging that action would be ripe.”).

The Temple alleges a present injury from the City’s discriminatory designation of

                                          19
             Case: 12-12984     Date Filed: 08/29/2013    Page: 20 of 23


its property as historic, and to delay the resolution of these claims where no further

factual development is possible would serve only to work further hardship upon

the Temple. That we will not do. See Roman Catholic Bishop, 2013 WL 3782025,

at *9 (holding that the designation of a church as a historic landmark was ripe in

part because the designation “presently imposes delay, uncertainty, and expense,

which is sufficient to show present injury”); see also Harrell, 608 F.3d at 1258

(discerning no ripeness problems where plaintiff’s void-for-vagueness challenge

claimed an immediate injury); Nat’l Adver. Co. v. City of Miami, 402 F.3d 1335,

1339 (11th Cir. 2005) (per curiam) (“When a plaintiff is challenging a

governmental act, the issues are ripe for judicial review if a plaintiff shows he has

sustained, or is in immediate danger of sustaining, a direct injury as the result of

that act.” (alternations and internal quotation marks omitted)); cf. Primera Iglesia

Bautista Hispana of Boca Raton, Inc. v. Broward County, 450 F.3d 1295, 1304

(11th Cir. 2006) (citing Midrash Sephardi for the notion that a zoning restriction

applied to a property “constitutes an injury in fact” for purposes of standing).

Moreover, the record is sufficiently developed—thanks in part to two lengthy

quasi-judicial hearings held before the Preservation Board and the City

Commission—that the issues we today deem ripe are clearly primed and at the

ready for judicial resolution. See Konikov, 410 F.3d at 1322 (articulating the

general ripeness inquiry, and explaining that this inquiry “permits us to determine

                                          20
               Case: 12-12984        Date Filed: 08/29/2013       Page: 21 of 23


whether the claim is sufficiently mature, and the issues sufficiently defined and

concrete, to permit effective decisionmaking by the court” (internal quotation

marks omitted)). We therefore vacate the district court’s opinion dismissing as

unripe the Temple’s challenges to the mere fact of its designation as a historic

site.5

         We hasten to note the limited nature of our decision in this case. We take no

position whatever on the ultimate merits of the Temple’s challenge to its

designation as a historic site. We merely hold that in the limited manner outlined

above, the Temple’s complaint alleges a dispute sufficiently concrete to render the

instant controversy ripe and justiciable without further delay. Whether the Temple

can make a colorable showing that the City has violated the Constitution or the

substantial burden and equal terms provisions of RLUIPA—and whether the

Temple’s claims are even cognizable under the statutory and constitutional

provisions it invokes in its complaint—are questions we leave in the capable hands

of the district court for resolution in the first instance.

                                               IV.




         5
         The City urges us to affirm the district court on the alternative ground that the Temple
lacks standing to bring these claims because the Temple apparently leases certain parts of the
premises to the Beit Rambam congregation. We reject this argument. As the owner of a fee
simple interest in the property, the Temple has allegedly suffered an injury—the designation of
its property as a historic site—that imbues it with standing to bring the limited challenge we
deem ripe here. See Primera Iglesia, 450 F.3d at 1304.
                                                21
               Case: 12-12984       Date Filed: 08/29/2013       Page: 22 of 23


       The district court also dismissed the Temple’s facial void-for-vagueness

challenge to City Ordinance Section 171-5 because, after finding the Temple’s as-

applied challenges to the historical designation were unripe, the court concluded

that prudential considerations counseled in favor of postponing judicial

intervention on that sole remaining claim. Because we find that the Temple’s as-

applied challenges to its designation as a historic site are ripe for adjudication, the

prudential concerns that animated the dismissal of this count are no longer

present.6 We therefore also vacate the district court’s dismissal of the Temple’s

facial challenge to the City’s historic site ordinance.

                                               V.

       We do not know who will ultimately prevail between the Temple and the

City in this ongoing feud. That question—a merits one—is not ours to answer.

We merely decide today that the claims enumerated in the Temple’s complaint are

ripe for judicial adjudication. And while we embrace some hope that the parties

might bury their strife before the next stage of federal litigation comes to pass,

again on that score, only time will tell. At this juncture, it is enough to say that the




       6
          Williamson County’s finality principles do not apply to facial claims that a given
regulation is constitutionally infirm. See Opulent Life Church v. City of Holly Springs, 697 F.3d
279, 287 (5th Cir. 2012) (“The Supreme Court has held Williamson County to be inapplicable to
facial challenges.” (citing Yee v. City of Escondido, 503 U.S. 519, 533–34, 112 S. Ct. 1522, 1532
(1992))).

                                               22
             Case: 12-12984     Date Filed: 08/29/2013    Page: 23 of 23


order of the district court is vacated, and that the Temple’s challenges to the

enactment of the historic designation are ripe for review.

      VACATED AND REMANDED.




                                          23